DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 101 and 35 U.S.C. § 103.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-10 describe a system, claims 11-15 describe a computer program product, and claims 16-20 describe a process/method, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-10
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites the limitations “continuously monitor a real-time status of a bot via a centralized bot management hub, wherein the bot is hosted on a bot computing system;” and “detect that the bot is in a failed state.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, as currently written, the limitations identified above describe the observation and evaluation of collected data (i.e., bot logs), which corresponds to analysis of collected information.  As such, the identified limitations describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a computing device).  That is, nothing in the claim elements preclude the steps for the detection of failures/failed states in the collected data from practically being performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  
Accordingly, claim 1 recites one or more abstract ideas.
Dependent claims 2-3 contain limitations which describe processes that, under their broadest reasonable interpretation, contain further details describing the performance of evaluations directed to performing the abstract idea(s) identified in claim 1.
Dependent claims 4 and 10 contain limitations which describe further details describing the content of bot logs and are directed to performing the abstract idea(s) identified in claim 1.  
Accordingly, claims 2-4 and 10 each recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 contains the limitations “a memory device with computer-readable program code stored thereon;” “a communication device;” “a processing device operatively coupled to the memory device and the communication device;” and “receive, from the bot, a bot log, wherein the bot log comprises the real-time status of the bot and a status of steps taken by the bot.”  
The limitation for receiving the bot log describes the collection of data in a generic manner and merely recites collecting data without any specification of details as to how that collection is to be performed.  As such, the limitation represents insignificant extra-solution activity (see MPEP Section 2106.05(g)) and does not integrate the identified abstract idea(s) into a practical application.  
There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “memory device,” “processing device,” and “communication device” cited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1 recites the additional limitations of “transmit a notification to a user computing system operated by a user, wherein the notification comprises information associated with the failed state of the bot;” and “based on the information associated with the failed state of the bot, remediate the failed state of the bot.”  Claims 5-7 contain limitations describing the contents and recipients of a notification.  These limitations describe transmission of a notification and the initiation of remedial actions in a generic manner and are equivalent to reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement the abstract idea on a computer, which has been found by the courts to not integrate an abstract idea into a practical application.  See MPEP 2106.04(d)(I).
Dependent claims 2-3 contain limitations which describe further details describing the performance of evaluations directed to performing the abstract idea(s) identified in claim 1.  Both claims also contain limitations for remediating the failed state of the bot.  These limitations describe remediating the failed state of the bot at a high level and are equivalent to reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement the abstract idea on a computer, which has been found by the courts to not integrate an abstract idea into a practical application.  See MPEP 2106.04(d)(I).
Dependent claims 4 and 10 contain limitations which describe further details describing the content of bot logs and contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 8 recites the limitation “wherein the centralized bot management hub uses API integration to communicate with the bot computing system and user computing system.”  Claim 9 recites the limitation “wherein the centralized bot management hub comprises a license management component, wherein the license management component provides license information associated with the bot.”  The “centralized bot management hub” and “license management component” cited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  As such, the limitations contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claim 1 contains the limitations “a memory device with computer-readable program code stored thereon;” “a communication device;” “a processing device operatively coupled to the memory device and the communication device;” and “receive, from the bot, a bot log, wherein the bot log comprises the real-time status of the bot and a status of steps taken by the bot.”  
The limitation for receiving the bot log describes collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component does not represent “significantly more” than the identified judicial exception.
The “memory device,” “processing device,” and “communication device” cited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)) and do not represent “significantly more” than the judicial exception.
Claim 1 recites the additional limitations of “transmit a notification to a user computing system operated by a user, wherein the notification comprises information associated with the failed state of the bot;” and “based on the information associated with the failed state of the bot, remediate the failed state of the bot.”  Claims 5-7 contain limitations describing the contents and recipients of a notification.  These limitations describe transmission of a notification and the initiation of remedial actions in a generic manner and are equivalent to reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement the abstract idea on a computer, which has been found by the courts to not integrate an abstract idea into a practical application.  See MPEP 2106.04(d)(I).  As such, the limitations represent insignificant extra-solution activity and do not represent “significantly more” than the judicial exception.
Dependent claims 2-3 contain limitations which describe further details describing the performance of evaluations directed to performing the abstract idea(s) identified in claim 1.  Both claims also contain limitations for remediating the failed state of the bot.  These limitations describe remediating the failed state of the bot at a high level and, as such, represent insignificant extra-solution activity that does not represent “significantly more” than the judicial exception.
Dependent claims 4 and 10 contain limitations which describe further details describing the content of bot logs and contain no additional elements which would represent “significantly more” than the judicial exception.
Claim 8 recites the limitation “wherein the centralized bot management hub uses API integration to communicate with the bot computing system and user computing system.”  Claim 9 recites the limitation “wherein the centralized bot management hub comprises a license management component, wherein the license management component provides license information associated with the bot.”  The “centralized bot management hub” and “license management component” cited in the claim are described at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  As such, the limitations contain no additional elements which would represent “significantly more” than the judicial exception.
Therefore, the limitations identified above recite no additional elements that would amount to significantly more than the abstract idea(s) defined in the claim.

Conclusion
In light of the above, the limitations in claims 1-10 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-10 are therefore not patent eligible.

Step 2 Analysis for Claims 11-15
Claims 11-15 recite limitations for a computer program product which are similar to the limitations in claims 1-3 and 5-6, respectively, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claims 11-15 is similar to the analysis for claims 1-3 and 5-6.  As such, the analysis under Step 2A – Prong 1 and Step 2A – Prong 2 for claims 11-15 is similar to that presented above for claims 1-3 and 5-6.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
Claim 11 contains additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 11 recites the additional element of “…the computer program product comprising at least one non-transitory computer readable medium….”  The computer-readable medium cited in the claim describes generic computer components at a high level and does not represent “significantly more” than the judicial exception.

Conclusion
In light of the above, the limitations in claims 11-15 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 11-15 are therefore not patent eligible.

Step 2 Analysis for Claims 16-20
Claims 16-20 recite limitations for a computer program product which are similar to the limitations in claims 1-3 and 5-6, respectively, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claims 16-20 is similar to the analysis for claims 1-3 and 5-6.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 16-20 is similar to that presented above for claims 1-3 and 5-6.

Conclusion
In light of the above, the limitations in claims 16-20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 16-20 are therefore not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-20
Claims 1-8 and 11-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kothandaraman et al. (U.S. Patent Publication No. 2019/0155225) in view of Eck et al. (U.S. Patent Publication No. 2013/0013953).

Claim 1
Regarding claim 1, Kothandaraman discloses: 
A system for management and monitoring of robotic process automation bots, the system comprising: 
a memory device with computer-readable program code stored thereon (Kothandaraman: ¶ [0057]-[0058]); 
a communication device (Kothandaraman: ¶ [0041] (bot management adaptor)); and 
a processing device operatively coupled to the memory device and the communication device (Kothandaraman: ¶ [0057]-[0058]), 
wherein the processing device is configured to execute the computer-readable program code to: 
continuously monitor a real-time status of a bot via a centralized bot management hub, wherein the bot is hosted on a bot computing system (Kothandaraman: Figure 1; ¶ [0038] (real-time monitoring of bots in unified view by administrator/bot controller)); 
receive, from the bot, a bot log, wherein the bot log comprises the real-time status of the bot and a status of steps taken by the bot (Kothandaraman: ¶ [0027]-[0028]; ¶ [0030] (generation of execution logs and provide status updates of bot health (e.g., state information, execution times, errors, etc.)); 
detect that the bot is in a failed state (Kothandaraman: ¶ [0044]-[0045] (receive alerts from RPA system indicating errors)); 
transmit a notification to a user computing system operated by a user, wherein the notification comprises information associated with the failed state of the bot (Kothandaraman: ¶ [0044]-[0045]; ¶ [0053] (receive information on dashboard screen regarding bot health, activity, logging, alerts, etc.)). 

Further regarding claim 1, Kothandaraman does not explicitly disclose, but Eck teaches:
based on the information associated with the failed state of the bot, remediate the failed state of the bot (Eck: ¶ [0034]-[0037]). 

	Kothandaraman does not explicitly discuss performing remedial actions.  Eck teaches a technique for monitoring the health and performance of applications, including utilizing an event and/or performance log, and performing remedial actions (Eck: Abstract; ¶ [0015]-[0021]; ¶ [0034]-[0037]).  The application taught by Eck corresponds to the “bot” in the claim, based on the definition of “bot” provided in the specification (see ¶ [0037]) as being a software application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques for providing remedial actions as taught by Eck in conjunction with the bot monitoring taught by Kothandaraman.  One of ordinary skill would be motivated to do so in order to improve detection of problems with monitored bots and provide appropriate remedial actions (Eck: ¶ [0005]).

Claims 2-8
Regarding claim 2, Kothandaraman in view of Eck discloses: 
The system according to claim 1, wherein the processing device is further configured to: 
determine, from the bot log, that a failure in a target application caused the failed state (Kothandaraman: ¶ [0027]-[0028]; ¶ [0030] (generation of execution logs and provide status updates of bot health (e.g., state information, execution times, errors, etc.); ¶ [0034] (detection of anomaly/incident, such as process failure, in received data)); and 
remediate the failed state of the bot by restarting the target application (Eck: ¶ [0043]-[0044] (remedial action for application failure may include restarting the application)).

Regarding claim 3, Kothandaraman in view of Eck discloses:
The system according to claim 1, wherein the processing device is further configured to: 
detect that the bot has stopped responding (Eck: ¶ [0052] (determination that application has stopped responding)); 
based on detecting that the bot has stopped responding, determine that the failed state bot is caused by a hardware failure within the bot computing system (Eck: ¶ [0034]-[0035] (diagnose and remediate anomalous events, including hardware faults)); and 
remediate the failed state of the bot by remediating the hardware failure (Eck: ¶ [0034]-[0035] (diagnose and remediate anomalous events, including hardware faults)).

Regarding claim 4, Kothandaraman in view of Eck discloses:
The system according to claim 1, wherein the bot log further comprises a step at which the bot has failed in an automation process (Kothandaraman: ¶ [0045] (information retrieved from RPA system may include transaction details); Eck: ¶ [0055]-[0058] (event log used by monitoring agent to track application health, including anomalous events and significant events that occur during execution))).

Regarding claim 5, Kothandaraman in view of Eck discloses:
The system according to claim 1, wherein the notification is a role-based notification based on an identity of the user (Kothandaraman: ¶ [0039]-[0040] (alerts provided through unified view which authenticates users based on various user roles)).

Regarding claim 6, Kothandaraman in view of Eck discloses:
The system according to claim 5, wherein the user is a systems administrator, wherein the notification comprises technical data regarding the failed state of the bot (Kothandaraman: ¶ [0027]-[0028]; ¶ [0030] (generation of execution logs and provide status updates of bot health (e.g., state information, execution times, errors, etc.); ¶ [0039]-[0040] (alerts provided through unified view which authenticates users based on various user roles); ¶ [0045] (information retrieved from RPA system may include alerts, errors, state/status of bots, functional details, configuration details, etc.)).

Regarding claim 7, Kothandaraman in view of Eck discloses:
The system according to claim 5, wherein the user is an organizational leader, wherein the notification comprises real-time efficiency data (Kothandaraman: ¶ [0027]-[0028]; ¶ [0030] (generation of execution logs and provide status updates of bot health (e.g., state information, execution times, errors, etc.); ¶ [0039]-[0040] (alerts provided through unified view which authenticates users based on various user roles); ¶ [0045] (information retrieved from RPA system may include alerts, errors, state/status of bots, functional details, configuration details, etc.)).

Regarding claim 8, Kothandaraman in view of Eck discloses:
The system according to claim 1, wherein the centralized bot management hub uses API integration to communicate with the bot computing system and user computing system (Kothandaraman: ¶ [0043] (retrieval of data through API calls)).


Claims 11-15
Claims 11-15 contain limitations for a computer program product which are similar to the limitations recited for the method in claims 1-3 and 5-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 16-20
Claims 16-20 contain limitations for a method which are similar to the limitations recited for the method in claims 1-3 and 5-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claim 9
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kothandaraman et al. (U.S. Patent Publication No. 2019/0155225) in view of Eck et al. (U.S. Patent Publication No. 2013/0013953) in further view of Chandrasekaran et al. (U.S. Patent Publication No. 2019/0188269).

Regarding claim 9, Kothandaraman in view of Eck does not explicitly disclose, but Chandrasekaran teaches:
The system according to claim 1, wherein the centralized bot management hub comprises a license management component, wherein the license management component provides license information associated with the bot (Chandrasekaran: ¶ [0018]; ¶ [0022]).

Kothandaraman in view of Eck discusses service level agreements (SLAs) (Kothandaraman: ¶ [0010]; ¶ [0028]), but does not explicitly teach license management.  Chandrasekaran teaches a central system which provides licensing and other capabilities to bots for industrial processes (Chandrasekaran: ¶ [0018]; ¶ [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques for providing remedial actions as taught by Chandrasekaran in conjunction with the bot monitoring taught by Kothandaraman in view of Eck.  One of ordinary skill would be motivated to do so in order to improve fault detection and management for monitored bots.
 

Claim 10
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Kothandaraman et al. (U.S. Patent Publication No. 2019/0155225) in view of Eck et al. (U.S. Patent Publication No. 2013/0013953) in further view of Paul et al. (U.S. Patent No. 10,768,977).

Regarding claim 10, Kothandaraman in view of Eck discloses:
The system according to claim 1, wherein the bot log further comprises audit information (Kothandaraman: ¶ [0039] (generation of automated audit trail)).  

Regarding claim 10, Kothandaraman in view of Eck does not explicitly disclose, but Paul teaches:
wherein the audit information indicates a compliance of the bot with regulations or policies (Paul: Col. 9, Lines 24-28; Col. 18, Lines 34-51).

Kothandaraman in view of Eck discusses generating an automated audit trail (Kothandaraman: ¶ [0010]; ¶ [0028]), but does not explicitly teach logging audit information pertaining to compliance with regulations or policies.  Paul teaches logging process information to create an audit trail for the automation of rules-based enterprise tasks using bot hosts (Paul: Col. 9, Lines 24-28; Col. 18, Lines 34-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques for logging audit information as taught by Paul in conjunction with the bot monitoring taught by Kothandaraman in view of Eck.  One of ordinary skill would be motivated to do so in order to ensure regulatory compliance by the enterprise (Paul: Col. 18, Lines 34-42).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113